SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ———— FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): April 19, 2011 HANCOCK HOLDING COMPANY (Exact Name of Registrant as Specified in its Charter) Mississippi 0-13089 64-0693170 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Hancock Plaza 2510 14th Street Gulfport , Mississippi 39501 (Address of principal executive offices) ( 228) 868-4000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [x] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 19, 2011, Hancock Holding Company issued a press release announcing its first quarter 2011 financial results. A copy of this press release and the accompanying financial statements are attached hereto as Exhibit 99.1. Item 7.01 Regulation FD Disclosure. On April 19, 2011, Hancock Holding Company issued a press release announcing its first quarter 2011 financial results. A copy of this press release and the accompanying financial statements are attached hereto as Exhibit 99.1. This information is furnished under both Item 2.02, Results of Operations and Financial Condition, and Item 7.01, Regulation FD Disclosure. The information in this Form 8-K and Exhibit attached hereto shall not be deemed filed for purposes of Section 18 of the Securities Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Hancock Holding Company 1Q 2011 Financial Results SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. Dated: April 20, 2011 HANCOCK HOLDING COMPANY (Registrant) By: /s/ Paul D. Guichet Name: Paul D. Guichet Title: Vice President Investor Relations For Immediate Release April 19, 2011 For More Information Carl J. Chaney, President and Chief Executive Officer Michael M. Achary, EVP & Chief Financial Officer Paul D. Guichet, VP, Investor Relations 800.522.6542 or 228.563.6559 Hancock Holding Company announces 1Q 2011 financial results GULFPORT, Miss.(April 19, 2011)—Hancock Holding Company (Nasdaq: HBHC) today announced financial results for the quarter ended March 31, 2011.Net income was $15.3 million, with fully diluted earnings per share of $0.41.The first quarter’s earnings were impacted by $1.6 million in merger related expenses associated with the proposed acquisition of Whitney Holding Corporation (as discussed below) and also by Hancock’s recent common equity offering (also discussed below).Excluding the merger related expenses, net income was $16.4 million with fully diluted earnings per share of $0.43. Excluding merger related items, net income of $16.4 million increased 10.8 percent from 2010’s first quarter’s net income of $14.8 million but declined 3.9 percent over the preceding fourth quarter’s net income of $17.0 million.Fully diluted earnings per share excluding merger related items for the first quarter of 2011 were $0.43, compared to $0.40 for the same quarter a year ago and $0.46 in the 2010’s fourth quarter.Hancock’s return on average assets, excluding merger related items, was 0.81 percent for the first quarter of 2011, an improvement of 12 basis points over the prior year period return of average assets of 0.69 percent. The company’s pre-tax, pre-provision profit for the first quarter of 2011 increased 2.5 percent over the prior year’s first quarter to $32.4 million.Pre-tax pre-provision profit is total revenue less non-interest expense and excludes one-time merger items and securities transactions. On December 21, 2010, Hancock Holding Company entered into a definitive agreement with Whitney Holding Corporation (“Whitney”), parent company of New Orleans-based Whitney National Bank, for Whitney to merge into Hancock.The combined company will have approximately $20 billion in assets and operate more than 300 branches across the Gulf South.The transaction is expected to be completed in the second quarter of 2011, subject to customary closing conditions and shareholder and regulatory approval. On March 25, 2011, the company completed a successful common stock offering of 6,201,500 shares of common stock at a price of $32.25 per share, which represented no discount from the last sale on the previous business day.Net proceeds were approximately $191 million.The proceeds of the offering are intended to be used for general corporate purposes, including the enhancement of Hancock’s capital position and the repurchase of Whitney’s TARP preferred stock and warrants upon closing of the proposed merger.The company’s tangible common equity ratio stood at 11.94 percent at March 31, 2011. Hancock’s President and Chief Executive Officer Carl J. Chaney said, “We are very pleased to report improvement in our first quarter earnings as we continue to see an upturn in our asset quality measures.In addition, our stock offering this quarter generated overwhelming interest and was rated the number one equity offering in the U.S. over the past 12 months, in terms of no discount from the last sale on the previous business day.We believe the response reflected the company’s 110-year history of financial strength and stability and excitement about the pending merger with Whitney which is on track to close in the second quarter of this year. ” Chaney continued, “Our operating footprint will grow dramatically in Hancock’s current Gulf Coast markets, and we will expand into dynamic new regions such as Houston and Tampa-St. Petersburg upon completion of the transaction.Based upon combined assets, Hancock will become the 32nd largest bank holding company headquartered in America.” The principal driver of Hancock’s improved 2011 first quarter earnings from the prior year’s first quarter was the continued improvement in the company’s overall asset quality.The company recorded a significantly lower provision for loan losses, down $5.0 million, or 36.2 percent, compared to the prior year’s first quarter.Net charge-offs of $6.8 million decreased $6.4 million, or 48.6 percent, from the 2010 first quarter and decreased $2.9 million, or 30.1 percent, from the prior quarter.Net charge-offs were 0.57 percent of average loans, down 49 basis points from the first quarter of 2010 and down 21 basis points, compared with the preceding fourth quarter. “With our improved asset quality measures, the approaching merger with Whitney, and a favorable economic outlook for our market areas, we are very excited about what the next 12 months will bring.These events position us very favorably for future growth and prosperity,” Chaney added. Highlights & Key Operating Items from Hancock’s First Quarter Results Balance Sheet & Capital Total assets at March 31, 2011, were $8.3 billion, up $172.7 million, or 2.1 percent, from $8.1 billion at December 31, 2010.Compared to March 31, 2010, total assets decreased $254.4 million.Hancock continues to remain well capitalized, with total equity of $1.1 billion at March 31, 2011, up $206.9 million, or 24.3 percent, from March 31, 2010, and up $201.2 million, or 23.5 percent, from December 31, 2010, due to the common stock offering in March of this year.The company’s tangible common equity ratio stood at 11.94 percent at March 31, 2011. Loans For the quarter ended March 31, 2011, Hancock’s average total loans were $4.9 billion, which represented a decrease of $200.8 million, or 4.0 percent, from the same quarter a year ago and were down $63.8 million, or 1.3 percent, from the fourth quarter of 2010.Period-end loans decreased $130.6 million, or 2.6 percent, from the prior quarter in all loan categories and declined $185.5 million, or 3.7 percent, from March 31, 2010.The $185.5 million decrease was driven by a decline in mortgage loans ($88.2 million), indirect consumer loans ($53.2 million), commercial loans ($31.2 million), finance company loans ($12.1 million), and credit card loans ($11.0 million) offset by an increase in direct consumer loans of $14.1 million.The decrease in average and period-end loans is due primarily to a continued lessening of loan demand in the company’s operating region. Deposits Average deposits were up $29.0 million, from the fourth quarter of 2010 but were down 5.2 percent, or $369.7 million, from March 31, 2010.The reduction in average deposits from the first quarter of 2010 was in time deposits, which were down $582.5 million, or 19.9 percent, and interest bearing and public fund time deposits, which were down $47.5 million, or 3.7 percent, offset by an increase of $134.7 million, or 7.1 percent, in interest-bearing transaction deposits and $125.6 million, or 12.3 percent, in non-interest-bearing deposits.Period-end deposits for the first quarter were $6.7 billion, down $78.4 million, or 1.2 percent, from the prior quarter and were down $307.4 million, or 4.4 percent, from March 31, 2010.The $307.4 million reduction in period-end deposits was caused by a $612.9 million, or 21.4 percent, decrease in time deposits offset by a 16.1 percent increase, or $164.5 million, in non-interest-bearing deposits and a 6.2 percent increase, or $120.1 million, in interest-bearing transaction deposits.The $307.4 million reduction in deposits was primarily related to expected run-off in Peoples First time deposits.Prior to the December 2009 acquisition of Peoples First, deposit pricing in that institution was very aggressive in order to attract deposits with resulting rates considerably higher than comparable banks. Asset Quality Net charge-offs for 2011’s first quarter were $6.8 million, or 0.57 percent of average loans, down from the $9.8 million, or 0.78 percent, of average loans reported for the fourth quarter of 2010.Non-performing assets as a percent of total loans and foreclosed assets were 3.32 percent at March 31, 2011, up from 3.17 percent at December 31, 2010.The total dollar value of non-performing assets was up $3.7 million, or 2.3 percent, between December 31, 2010, and March 31, 2011.Approximately $19.8 million of loans, of which $10.3 million were on non-accrual status, were designated as troubled debt restructurings (TDR) at March 31, 2011.Non-accrual loans decreased $11.6 million, while other real estate owned (ORE) increased $8.1 million compared to the prior quarter.Loans 90 days past due or greater (accruing) as a percent of period-end loans decreased 2 basis points from December 31, 2010, to 0.01 percent at March 31, 2011. The company’s allowance for loan losses was $94.4 million at March 31, 2011, and $82.0 million at December 31, 2010.The ratio of the allowance for loan losses as a percent of period-end loans was 1.95 percent at March 31, 2011, compared to 1.65 percent at December 31, 2010.Hancock’s reserving methodologies required the company to increase the allowance for loan losses in the first quarter.Hancock recorded a provision for loan losses for the first quarter of $8.8 million.The provision of $8.3 million on non-covered loans was primarily related to specific credits partially offset by a reduction of $1.5 million in the specific reserve for the Gulf Oil Spill.Hancock is continuing to monitor the impact of the Gulf Oil Spill on the company’s affected markets.The company also recorded $10.9 million for losses that have arisen on covered loans since the December 2009 acquisition of Peoples First, with a corresponding increase for 95 percent coverage in the company’s FDIC loss share receivable, which resulted in a net provision increase of $0.5 million in the provision for covered loans. Additional asset quality information (inclusive and exclusive of the covered assets of Peoples First) is provided in the following table: Consolidated Consolidated Hancock Without Asset Quality Information Holding Company Peoples First Non-accrual loans Restructured loans Foreclosed assets Total non-performing assets Non-performing assets as a percent of loans and foreclosed assets 3.32% 2.33% Accruing loans 90 days past due (a) Accruing loans 90 days past due as a percent of loans 0.01% 0.02% Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets 3.33% 2.34% Allowance for loan losses Allowance for loan losses as a percent of period-end loans 1.95% 2.05% Allowance for loan losses to NPAs + accruing loans 90 days past due 58.05% 86.93% (a) Accruing loans past due 90 days or more do not include purchased impaired loans which were written down to fair value upon acquisition and accrete interest income over the remaining life of the loan. Net Interest Income Net interest income (taxable equivalent or te) for the first quarter increased $0.04 million, or 0.1 percent, from March 31, 2010, and decreased $2.2 million, or 3.0 percent, from the prior quarter.The net interest margin of 3.97 percent was 22 basis points wider than the same quarter a year ago but was 9 basis points narrower than the prior quarter.Average earning assets grew $31.2 million compared to prior quarter but declined $399.2 million, or 5.3 percent, compared with the same quarter a year ago.The $399.2 million decrease was caused by a decrease in loans ($200.8 million), securities ($128.0 million), and short-term investments ($70.4 million). The company’s loan yield decreased 27 basis points over the prior year’s first quarter, while the yield on securities decreased 52 basis points, pushing the yield on average earning assets down 28 basis points.However, total funding costs over the same quarter a year ago were down 50 basis points.Compared to the prior quarter, the net interest margin (te) was narrower by 9 basis points.The yield on average earning assets decreased 10 basis points from last quarter to 4.87 percent, while the total cost of funds remained decreased one basis point. Non-interest Income Non-interest income for the first quarter was up $2.8 million, or 8.9 percent, compared with the same quarter a year ago and decreased $0.9 million, or 2.5 percent, compared with the previous quarter.The increase from March 31, 2010, was primarily caused by an increase in other income of $3.4 million due to an increase in accretion on the FDIC loss share asset; investment and annuity fees, up $0.9 million; and ATM fees, up $0.8 million offset by decreases in service charges in deposit accounts of $1.9 million due to new consumer regulations and insurance fees of $0.3 million. The decrease from the prior quarter was caused primarily by a decrease in secondary mortgage market operations of $1.6 million due to a decrease in refinancing; service charges on deposit accounts, down $0.6 million; insurance fees, down $0.5 million offset by an increase in other income of $1.5 million and investment and annuity fees of $0.8 million. Operating Expense & Taxes Operating expenses for the first quarter were up $5.2 million, or 7.7 percent, compared to the same quarter a year ago, and were $1.8 million, or 2.5 percent, higher than the previous quarter.The increase from the same quarter a year ago was reflected in an 8.8 percent increase, or $3.1 million, in higher personnel expense and a 9.2 percent increase, or $2.2 million, in other operating expense due to professional services expenses associated with our proposed merger with Whitney.The increase from the prior quarter was due to a 5.1 percent increase, or $1.8 million, in personnel due to payout of year-end bonuses. For the three months ended March 31, 2011, and 2010, the effective income tax rates were approximately 20 percent and 15 percent, respectively.Because of the increased level of pre-tax income in 2011, the tax-exempt interest income and the utilization of tax credits had less impact on the effective tax rate. The source of the tax credits for 2011 and 2010 resulted from investments in New Market Tax Credits, Qualified Bond Credits and Work Opportunity Tax Credits. About Hancock Holding Company Hancock Holding Company—parent company of Hancock Bank (Mississippi), Hancock Bank of Louisiana, and Hancock Bank of Alabama—had assets of approximately $8.3 billion as of March 31, 2011.Founded in 1899, Hancock Bank consistently ranks as one of the country’s strongest, safest financial institutions, according to BauerFinancial, Inc.More corporate information and e-banking are available at www.hancockbank.com. “SAFE HARBOR” STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995:Congress passed the Private Securities Litigation Act of 1995 in an effort to encourage corporations to provide information about companies’ anticipated future financial performance.This act provides a safe harbor for such disclosure, which protects the companies from unwarranted litigation if actual results are different from management expectations.This release contains forward-looking statements and reflects management’s current views and estimates of future economic circumstances, industry conditions, company performance, and financial results.These forward-looking statements are subject to a number of factors and uncertainties which could cause the Company’s actual results and experience to differ from the anticipated results and expectations expressed in such forward-looking statements. ADDITIONAL INFORMATION ABOUT THE HANCOCK HOLDING COMPANY/WHITNEY HOLDING CORPORATION TRANSACTION Hancock Holding Company (“Hancock”) and Whitney Holding Corporation (“Whitney”) have filed a joint proxy statement/prospectus and other relevant documents concerning the merger with the United States Securities and Exchange Commission (the “SEC”). This communication does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. WE URGE INVESTORS TO READ THE JOINT PROXY STATEMENT/PROSPECTUS AND ANY OTHER DOCUMENTS FILED WITH THE SEC IN CONNECTION WITH THE MERGER OR INCORPORATED BY REFERENCE IN THE JOINT PROXY STATEMENT/PROSPECTUS BECAUSE THEY CONTAIN IMPORTANT INFORMATION. Investors can obtain these documents free of charge at the SEC’s Web site (www.sec.gov). In addition, documents filed with the SEC by Hancock will be available free of charge from Paul D. Guichet, Investor Relations at (228) 563-6559. Documents filed with the SEC by Whitney will be available free of charge from Whitney by contacting Trisha Voltz Carlson at (504) 299-5208. The directors, executive officers, and certain other members of management and employees of Whitney are participants in the solicitation of proxies in favor of the merger from the shareholders of Whitney. Information about the directors and executive officers of Whitney is included in Whitney’s Form 10-K for the year ended December 31, 2010, as amended by a Form 10-K/A, which was filed with the SEC on April 18, 2010. Additional information regarding the interests of such participants is included in the joint proxy statement/prospectus and the other relevant documents filed with the SEC on April 4, 2011. The directors, executive officers, and certain other members of management and employees of Hancock are participants in the solicitation of proxies in favor of the merger from the shareholders of Hancock. Information about the directors and executive officers of Hancock is included in the proxy statement for its 2011 annual meeting of shareholders, which was filed with the SEC on February 28, 2011. Additional information regarding the interests of such participants is included in the joint proxy statement/prospectus and the other relevant documents filed with the SEC on April 4, 2011. Hancock Holding Company Financial Highlights (amounts in thousands, except per share data and FTE headcount) (unaudited) Three Months Ended 3/31/2011 12/31/2010 3/31/2010 Per Common Share Data Earnings per share: Basic $ $ $ Diluted $ $ $ Cash dividends per share $ $ $ Book value per share (period-end) $ $ $ Tangible book value per share (period-end) $ $ $ Weighted average number of shares: Basic Diluted Period-end number of shares Market data: High sales price $ $ $ Low sales price $ $ $ Period end closing price $ $ $ Trading volume Other Period-end Data FTE headcount Tangible common equity $ $ $ Tier I capital $ $ $ Goodwill $ $ $ Amortizable intangibles $ $ $ Performance Ratios Return on average assets 0.75% 0.83% 0.65% Return on average common equity 7.07% 7.71% 6.58% Earning asset yield (TE) 4.87% 4.97% 5.15% Total cost of funds 0.90% 0.91% 1.40% Net interest margin (TE) 3.97% 4.06% 3.75% Noninterest expense as a percent of total revenue (TE) before amortization of purchased intangibles and securities transactions 69.74% 66.05% 66.43% Common equity (period-end) as a percent of total assets (period-end) 12.73% 10.52% 9.93% Leverage (Tier I) ratio 12.02% 9.65% 8.91% Tangible common equity ratio 11.94% 9.69% 9.10% Net charge-offs as a percent of average loans 0.57% 0.78% 1.06% Allowance for loan losses as a percent of period-end loans 1.95% 1.65% 1.33% Allowance for loan losses to NPAs + accruing loans 90 days past due 58.05% 51.35% 48.80% Average loan/deposit ratio 72.38% 73.65% 71.45% Non-interest income excluding securities transactions as a percent of total revenue (TE) 32.93% 32.81% 31.08% Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended 3/31/2011 12/31/2010 3/31/2010 Asset Quality Information Non-accrual loans $ $ $ Restructured loans (a) - Foreclosed assets Total non-performing assets $ $ $ Non-performing assets as a percent of loans and foreclosed assets 3.32% 3.17% 2.44% Accruing loans 90 days past due (b) $ $ $ Accruing loans 90 days past due as a percent of loans 0.01% 0.03% 0.27% Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets 3.33% 3.19% 2.71% Net charge-offs $ $ $ Net charge-offs as a percent of average loans 0.57% 0.78% 1.06% Allowance for loan losses $ $ $ Allowance for loan losses as a percent of period-end loans 1.95% 1.65% 1.33% Allowance for loan losses to NPAs + accruing loans 90 days past due 58.05% 51.35% 48.80% Provision for loan losses $ $ $ (a) Included in restructured loans is $10.3 million in non-accrual loans. (b) Accruing loans past due 90 days or more do not include purchased impaired loans which were written down to fair value upon acquisition and accrete interest income over the remaining life of the loan. Allowance for Loan Losses Beginning Balance $ $ $ Provision for loan losses before FDIC benefit - Benefit attributable to FDIC loss share agreement ) ) - Provision for loan losses - non-covered loans Net provision for loan losses Increase in indemnification asset - Charge-offs Recoveries Net charge-offs Ending Balance $ $ $ Net Charge-off Information Net charge-offs: Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total net charge-offs $ $ $ Average loans: Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total average loans $ $ $ Net charge-offs to average loans: Commercial/real estate loans 0.54% 0.77% 1.32% Mortgage loans 0.23% 0.58% 0.34% Direct consumer loans 0.71% 0.50% 0.33% Indirect consumer loans 0.30% 0.45% 0.69% Finance Company loans 3.22% 5.71% 4.39% Total net charge-offs to average loans 0.57% 0.78% 1.06% Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended 3/31/2011 12/31/2010 3/31/2010 Income Statement Interest income $ $ $ Interest income (TE) Interest expense Net interest income (TE) Provision for loan losses Noninterest income excluding securities transactions Securities transactions gains/(losses) ) - 0 Noninterest expense Income before income taxes Income tax expense Net income $ $ $ Pre-tax, pre-provision profit (PTPP) (c) $ $ $ Noninterest Income and Noninterest Expense Service charges on deposit accounts $ $ $ Trust fees Debit card & merchant fees Insurance fees Investment & annuity fees ATM fees Secondary mortgage market operations Gain on acquisition - - 0 Other income Noninterest income excluding securities transactions $ $ $ Securities transactions gains/(losses) ) - - Total noninterest income including securities transactions $ $ $ Personnel expense $ $ $ Occupancy expense (net) Equipment expense Other operating expense Amortization of intangibles Total noninterest expense $ $ $ (c)Pre-tax pre-provision profit (PTPP) is total revenue less noninterest expense, one-time merger items, and securities transactions. Management believes that PTPP profit is a useful financial measure because it enables investors and others to assess the Company’s ability to generate capital to cover credit losses through a credit cycle. Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended 3/31/2011 12/31/2010 3/31/2010 Period-end Balance Sheet Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total loans Loans held for sale Securities Short-term investments Earning assets Allowance for loan losses ) ) ) Other assets Total assets $ $ $ Noninterest bearing deposits $ $ $ Interest bearing transaction deposits Interest bearing Public Fund deposits Time deposits Total interest bearing deposits Total deposits Other borrowed funds Other liabilities Common shareholders' equity Total liabilities & common equity $ $ $ Commercial Loans/Real Estate Loans Commercial non-real estate loans $ $ $ Construction and land development loans Commercial real estate secured loans Municipal loans Lease financing Total commercial/real estate loans $ $ $ Construction and Land Development Loans Residential construction $ $ $ Commercial owner occupied Commercial non-owner occupied Land development Lots Total construction and land development loans $ $ $ Commercial Real Estate Secured Loans Commercial real estate owner occupied $ $ $ Commercial real estate non-owner occupied Total commercial real estate secured loans $ $ $ Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended 3/31/2011 12/31/2010 3/31/2010 Average Balance Sheet Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total loans Securities Short-term investments Earning average assets Allowance for loan losses ) ) ) Other assets Total assets $ $ $ Noninterest bearing deposits $ $ $ Interest bearing transaction deposits Interest bearing Public Fund deposits Time deposits Total interest bearing deposits Total deposits Other borrowed funds Other liabilities Common shareholders' equity Total liabilities & common equity $ $ $ Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended 3/31/2011 12/31/2010 3/31/2010 Average Balance Sheet Mix Percentage of earning assets/funding sources: Loans 69.08% 70.29% 68.008% Securities 20.42% 21.09% 21.04% Short-term investments 10.50% 8.62% 10.88% Earning average assets 100.00% 100.00% 100.00% Noninterest bearing deposits 16.18% 16.17% 13.63% Interest bearing transaction deposits 28.69% 28.24% 25.35% Interest bearing Public Fund deposits 17.35% 15.45% 17.06% Time deposits 33.22% 35.59% 39.24% Total deposits 95.44% 95.45% 95.28% Other borrowed funds 7.08% 6.61% 7.27% Other net interest-free funding sources -2.52% -2.06% -2.55% Total average funding sources 100.00% 100.00% 100.00% Loan mix: Commercial/real estate loans 63.41% 62.35% 61.82% Mortgage loans 13.36% 14.18% 14.45% Direct consumer loans 15.06% 15.06% 14.50% Indirect consumer loans 6.17% 6.37% 7.07% Finance Company loans 2.00% 2.04% 2.16% Total loans 100.00% 100.00% 100.00% Average dollars (in thousands): Loans $ $ $ Securities Short-term investments Earning average assets $ $ $ Noninterest bearing deposits $ $ $ Interest bearing transaction deposits Interest bearing Public Fund deposits Time deposits Total deposits Other borrowed funds Other net interest-free funding sources ) ) ) Total average funding sources $ $ $ Loans: Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total average loans $ $ $ Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended 3/31/2011 12/31/2010 3/31/2010 Asset Quality Information Non-accrual loans $ $ $ Restructured loans - Foreclosed assets Total non-performing assets $ $ $ Non-performing assets as a percent of loans and foreclosed assets 3.32% 3.17% 2.44% Accruing loans 90 days past due $ $ $ Accruing loans 90 days past due as a percent of loans 0.01% 0.03% 0.27% Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets 3.33% 3.19% 2.71% Allowance for loan losses $ $ $ Allowance for loan losses as a percent of period-end loans 1.95% 1.65% 1.33% Allowance for loan losses to NPAs + accruing loans 90 days past due 58.05% 51.35% 48.80% 3/31/11 Non-Covered Loans Covered Loans(d) Total Non-accrual loans $ $ $ Restructured loans Foreclosed assets Total non-performing assets $ $ $ Non-performing assets as a percent of loans and foreclosed assets 2.33% 8.34% 3.32% Accruing loans 90 days past due - $ Accruing loans 90 days past due as a percent of loans 0.02% - 0.01% Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets 2.34% 8.34% 3.33% Allowance for loan losses Allowance for loan losses as a percent of period-end loans 2.05% 1.44% 1.95% Allowance for loan losses to NPAs + accruing loans 90 days past due 86.93% 16.74% 58.05% (d) Assets covered under the FDIC loss share agreements, which 12/31/10 provide considerable protection against credit risk. Non-Covered Loans Covered Loans Total Non-accrual loans $ $ $ Restructured loans Foreclosed assets Total non-performing assets $ $ $ Non-performing assets as a percent of loans and foreclosed assets 2.33% 7.39% 3.17% Accruing loans 90 days past due $ - Accruing loans 90 days past due as a percent of loans 0.04% - 0.03% Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets 2.37% 7.39% 3.19% Allowance for loan losses Allowance for loan losses as a percent of period-end loans 1.96% 0.08% 1.65% Allowance for loan losses to NPAs + accruing loans 90 days past due 82.38% 1.10% 51.35% Hancock Holding Company Financial Highlights (amounts in thousands) (unaudited) Three Months Ended 3/31/2011 12/31/2010 3/31/2010 Period-end Balance Sheet Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total loans 3/31/11 Non-Covered Loans Covered Loans(d) Total Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans - Finance Company loans - Total loans $ $ $ 12/31/10 Non-Covered Loans Covered Loans Total Commercial/real estate loans $ $ $ Mortgage loans Direct consumer loans Indirect consumer loans - Finance Company loans - Total loans $ $ $ (d) Assets covered under the FDIC loss share agreements, which provide considerable protection against credit risk. Hancock Holding Company Average Balance and Net Interest Margin Summary (amounts in thousands) (unaudited) Three Months Ended 03/31/11 12/31/10 03/31/10 Interest Volume Rate Interest Volume Rate Interest Volume Rate Average Earning Assets Commercial & real estate loans (TE) $ $ 5.26% $ $ 5.27% $ $ 5.48% Mortgage loans 6.63% 6.14% 6.6%5 Consumer loans 6.70% 7.01% 7.22% Loan fees & late charges ) - 0.00% 26 - 0.00% - 0.00% Total loans (TE) $ $ 5.81% $ $ 5.80% $ 6.08% US treasury securities 12 0.47% 14 0.50% 15 0.50% US agency securities 1.79% 1.67% 3.40% CMOs 3.44% 3.13% 4.91% Mortgage backed securities 4.58% 4.53% 4.72% Municipals (TE) 5.99% 5.95% 5.18% Other securities 5.50% 4.51% 6.94% Total securities (TE) 4.12% 4.12% 4.65% Total short-term investments 0.16% 0.22% 0.29% Average earning assets yield (TE) $ $ 4.87% $ $ 4.97% $ $ 5.15% Interest-bearing Liabilities Interest-bearing transaction deposits $ $ 0.32% $ $ 0.38% $ $ 0.54% Time deposits 1.87% 1.65% 2.42% Public Funds 0.53% 0.65% 1.03% Total interest bearing deposits $ 1.01% $ 1.00% $ 1.55% Total borrowings 1.42% 1.73% 1.88% Total interest bearing liab cost $ $ 1.05% $ $ 1.06% $ $ 1.57% Net interest-free funding sources Other net interest-free funding sources Total Cost of Funds $ $ 0.90% $ $ 0.91% $ $ 1.40% Net Interest Spread (TE) $ 3.82% $ 3.91% $ 3.57% Net Interest Margin (TE) $ $ 3.97% $ $ 4.06% $ $ 3.75% Hancock Holding Company Quarterly Financial Data (amounts in thousands, except per share data and FTE headcount) (unaudited) 2Q 3Q 4Q 1Q 2Q 3Q 4Q 1Q Per Common Share Data Earnings per share: Basic $ Diluted $ Cash dividends per share $ Book value per share (period-end) $ Tangible book value per share (period-end) $ Weighted average number of shares: Basic Diluted Period-end number of shares Market data: High sales price $ Low sales price $ Period end closing price $ Trading volume Other Period-end Data FTE headcount Tangible common equity $ Tier I capital $ Goodwill $ Amortizable intangibles $ Performance Ratios Return on average assets 0.78% 0.87% 1.75% 0.65% 0.31% 0.70% 0.83% 0.75% Return on average common equity 8.67% 9.38% 15.92% 6.58% 3.03% 6.75% 7.71% 7.07% Earning asset yield (TE) 5.26% 5.26% 5.32% 5.15% 5.06% 4.87% 4.97% 4.87% Total cost of funds 1.48% 1.39% 1.35% 1.40% 1.19% 1.02% 0.91% 0.90% Net interest margin (TE) 3.78% 3.86% 3.96% 3.75% 3.87% 3.85% 4.06% 3.97% Noninterest expense as a percent of total revenue (TE) before amortization of purchased intangibles and securities transactions 61.47% 60.81% 49.82% 66.43% 67.26% 64.25% 66.05% 69.74% Common equity (period-end) as a percent of total assets (period-end) 8.95% 9.62% 9.63% 9.93% 10.13% 10.51% 10.52% 12.73% Leverage (Tier I) ratio 8.13% 8.33% 10.60% 8.91% 9.06% 9.32% 9.65% 12.02% Tangible common equity ratio 8.06% 8.71% 8.81% 9.10% 9.32% 9.68% 9.69% 11.94% Net charge-offs as a percent of average loans 1.50% 1.24% 1.24% 1.06% 1.11% 1.10% 0.78% 0.57% Allowance for loan losses as a percent of period-end loans 1.49% 1.50% 1.29% 1.33% 1.55% 1.62% 1.65% 1.95% Allowance for loan losses to NPAs + loans 90 days past due 117.14% 120.25% 58.69% 48.80% 38.03% 43.63% 51.35% 58.05% Loan/deposit ratio 74.95% 77.36% 77.89% 71.45% 71.63% 72.78% 73.65% 72.38% Noninterest income excluding securities transactions as a percent of total revenue (TE) 36.65% 33.31% 49.86% 31.08% 33.23% 33.56% 32.81% 32.93% Hancock Holding Company Quarterly Financial Data (amounts in thousands, except per share data and FTE headcount) (unaudited) 2Q 3Q 4Q 1Q 2Q 3Q 4Q 1Q Asset Quality Information Non-accrual loans $ Restructured loans - Foreclosed assets Total non-performing assets $ Non-performing assets as a percent of loans and foreclosed assets 1.01% 1.06% 1.97% 2.44% 3.89% 3.55% 3.17% 3.32% Accruing loans 90 days past due $ Accruing loans 90 days past due as a percent of loans 0.27% 0.18% 0.23% 0.27% 0.16% 0.15% 0.03% 0.01% Non-performing assets + accruing loans 90 days past due to loans and foreclosed assets 1.27% 1.25% 2.19% 2.71% 4.05% 3.70% 3.19% 3.33% Net charge-offs $ Net charge-offs as a percent of average loans 1.50% 1.24% 1.24% 1.06% 1.11% 1.10% 0.78% 0.57% Allowance for loan losses $ Allowance for loan losses as a percent of period-end loans 1.49% 1.50% 1.29% 1.33% 1.55% 1.62% 1.65% 1.95% Allowance for loan losses to NPAs + accruing loans 90 days past due 117.14% 120.25% 58.69% 48.80% 38.03% 43.63% 51.35% 58.05% Provision for loan losses $ Net Charge-off Information Net charge-offs: Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance company loans Total net charge-offs $ Average loans: Commercial/real estate loans $ Mortgage loans Direct consumer loans Indirect consumer loans Finance Company loans Total average loans $ Net charge-offs to average loans: Commercial/real estate loans 1.86% 1.47% 1.30% 1.32% 1.37% 1.19% 0.77% 0.54% Mortgage loans 0.18% 0.16% 1.02% 0.34% 0.31% 0.88% 0.58% 0.23% Direct consumer loans 0.82% 0.54% 0.76% 0.33% 0.68% 0.54% 0.50% 0.71% Indirect consumer loans 0.68% 1.13% 0.91% 0.69% 0.54% 0.70% 0.45% 0.30% Finance Company loans 4.87% 4.15% 4.39% 4.39% 4.19% 5.25% 5.71% 3.22% Total net charge-offs to average loans 1.50% 1.24% 1.24% 1.06% 1.11% 1.10% 0.78% 0.57% Hancock Holding Company Quarterly Financial Data (amounts in thousands, except per share data and FTE headcount) (unaudited) 2Q 3Q 4Q 1Q 2Q 3Q 4Q 1Q Income Statement Interest income $ Interest income (TE) Interest expense Net interest income (TE) Provision for loan losses 0 Noninterest income excluding securities transactions Securities transactions gains/ (losses) - 61 7 - ) Noninterest expense Income before income taxes Income tax expense 27 Net income $ Pre-tax, pre-provision profit (PTPP) $ Noninterest Income and Noninterest Expense Service charges on deposit accounts $ Trust fees Debit card & merchant fees Insurance fees Investment & annuity fees ATM fees Secondary mortgage market operations Gain on acquisition - - 0 - Other income Noninterest income excluding securities transactions $ Securities transactions gains/ (losses) - 61 7 - ) Total noninterest income including securities transactions $ Personnel expense $ Occupancy expense (net) Equipment expense Other operating expense Amortization of intangibles Total noninterest expense $ $
